United States Court of Appeals
                                                                                               Fifth Circuit
                                                                                             F I L E D
                     IN THE UNITED STATES COURT OF APPEALS
                                                                                            November 7, 2006
                                  FOR THE FIFTH CIRCUIT
                                                                                         Charles R. Fulbruge III
                                                                                                 Clerk

                                           No. 05-41150
                                         Summary Calendar


UNITED STATES OF AMERICA,

                                                                                        Plaintiff-
                                                          Appellee,

                                                 versus


ROQUE CORTINAS,
                                                                                      Defendant-
                                                          Appellant.

                       ------------------------------------------------------------
                           Appeal from the United States District Court
                                 for the Southern District of Texas
                                     USDC No. 7:03-CR-816-4
                       ------------------------------------------------------------

Before DeMOSS, STEWART and PRADO, Circuit Judges.

PER CURIAM:*

       Damian Orozco, counsel for Roque Cortinas, has moved for leave to withdraw and has filed

a brief in accordance with Anders v. California, 386 U.S. 738 (1967). Cortinas has not responded

to counsel’s motion. Our independent review of the record and counsel’s brief shows that there are

no nonfrivolous issues for appeal. Accordingly, the motion for leave to withdraw is GRANTED,




       *
           Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
counsel is excused from further responsibilities herein, and this appeal is DISMISSED. See 5TH CIR.

R. 42.2.